UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30,2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-6233 (Exact name of registrant as specified in its charter) INDIANA 35-1068133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Indentification No.) 100 North Michigan Street South Bend, IN (Address of principle executive offices) (Zip Code) (574) 235-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Number of shares of common stock outstanding as of October 15, 2010 –24,203,450 shares - 1 - TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated statements of financial condition – September 30, 2010 and December 31,2009 3 Consolidated statements of income – three and nine months ended September 30, 2010 and 2009 4 Consolidated statements of shareholders’ equity – nine months ended September 30, 2010 and 2009 5 Consolidated statements of cash flows – nine months ended September 30, 2010 and 2009 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 CERTIFICATIONS Exhibit 31.1 Exhibit 31.2 Exhibit32.1 Exhibit32.2 - 2 - 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited - Dollars in thousands) September 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold and interest bearing deposits with other banks Investment securities available-for-sale (amortized cost of $848,409 and $893,439 at September 30, 2010 and December 31, 2009, respectively) Other investments Trading account securities Mortgages held for sale Loans and leases - net of unearned discount Commercial and agricultural loans Auto, light truck and environmental equipment Medium and heavy duty truck Aircraft financing Construction equipment financing Loans secured by real estate Consumer loans Total loans and leases Reserve for loan and lease losses ) ) Net loans and leases Equipment owned under operating leases, net Net premises and equipment Goodwill and intangible assets Accrued income and other assets Total assets $ $ LIABILITIES Deposits: Noninterest bearing $ $ Interest bearing Total deposits Federal funds purchased and securities sold under agreements to repurchase Other short-term borrowings Long-term debt and mandatorily redeemable securities Subordinated notes Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock; no par value Authorized 10,000,000 shares; issued 111,000 at September 30, 2010, and at December 31, 2009 Common stock; no par value Authorized 40,000,000 shares; issued 25,643,506 at September 30, 2010, and at December 31, 2009 Retained earnings Cost of common stock in treasury (1,440,056 shares at September 30, 2010, and 1,532,483 shares at December 31, 2009) ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are a part of the consolidated financial statements. - 3 - 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited - Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Loans and leases $ Investment securities, taxable Investment securities, tax-exempt Other Total interest income Interest expense: Deposits Short-term borrowings Subordinated notes Long-term debt and mandatorily redeemable securities Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust fees Service charges on deposit accounts Mortgage banking income Insurance commissions Equipment rental income Other income Investment securities and other investment gains Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Furniture and equipment expense Depreciation - leased equipment Professional fees Supplies and communication FDIC and other insurance Business development and marketing expense Loan and lease collection and repossession expense Other expense Total noninterest expense Income before income taxes Income tax expense Net income Preferred stock dividends and discount accretion ) Net income available to common shareholders $ Per common share Basic net income per common share $ Diluted net income per common share $ Dividends $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are a part of the consolidated financial statements. - 4 - 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited - Dollars in thousands, except per share amounts) Cost of Accumulated Common Other Preferred Common Retained Stock Comprehensive Total Stock Stock Earnings in Treasury Income (Loss), Net Balance at January 1, 2009 $ $ - $ $ $ ) $ Comprehensive Income, net of tax: Net Income - Change in unrealized appreciation of available-for-sale securities, net of tax - Total Comprehensive Income - Issuance of 83,402 common shares under stock based compensation awards, including related tax effects - - - Cost of 52,876 shares of common stock aquired for treasury ) ) Issuance of preferred stock - Preferred stock discount accretion - ) Issuance of warrants to purchase common stock - Preferred stock dividend (paid and/or accrued) ) - - ) - - Common stock dividend ($0.43 per share) ) - - ) - - Stock based compensation 9 - 9 - - - Balance at September 30, 2009 $ ) $ Balance at January 1, 2010 $ ) $ Comprehensive Income, net of tax: Net Income - Change in unrealized appreciation of available-for-sale securities, net of tax - Total Comprehensive Income - Issuance of 187,354common shares under stock based compensation awards, including related tax effects - - - Cost of 94,927 shares of common stock acquired for treasury ) - - - ) - Preferred stock discount accretion - - ) - - Preferred stock dividend (paid and/or accrued) ) - - ) - - Common stock dividend ($0.45 per share) ) - - ) - - Stock based compensation 9 - 9 - - - Balance at September 30, 2010 $ ) $ The accompanying notes are a part of the consolidated financial statements. - 5 - 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Dollars in thousands) Nine Months Ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used) provided by operating activities: Provision for loan and lease losses Depreciation of premises and equipment Depreciation of equipment owned and leased to others Amortization of investment security premiums and accretion of discounts, net Amortization of mortgage servicing rights Mortgage servicing asset impairment (recovery) ) Deferred income taxes ) Investment securities and other investment gains ) ) Originations/purchases of loans held for sale, net of principal collected ) ) Proceeds from the sales of loans held for sale Net gain on sale of loans held for sale ) ) Change in trading account securities - ) Change in interest receivable Change in interest payable Change in other assets ) ) Change in other liabilities Other Net change in operating activities ) Investing activities: Proceeds from sales of investment securities Proceeds from maturities of investment securities Purchases of investment securities ) ) Net change in short-term and other investments ) Loans sold or participated to others Net change in loans and leases ) Net change in equipment owned under operating leases ) ) Purchases of premises and equipment ) ) Net change in investing activities ) Financing activities: Net change in demand deposits, NOW accounts and savings accounts ) Net change in certificates of deposit ) ) Net change in short-term borrowings ) Proceeds from issuance of long-term debt Payments on long-term debt ) ) Net proceeds from issuance of treasury stock Acquisition of treasury stock ) ) Net proceeds from issuance of preferred stock & common stock warrants - Cash dividends paid on preferred stock ) ) Cash dividends paid on common stock ) ) Net change in financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Non-cash transactions: Loans transferred to other real estate and repossessed assets $ $ Common stock matching contribution to KSOP plan The accompanying notes are a part of the consolidated financial statements. - 6 - 1ST SOURCE CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.Basis of Presentation The accompanying unaudited consolidated financial statements reflect all adjustments (all of which are normal and recurring in nature) which are, in the opinion of management, necessary for a fair presentation of the consolidated financial position, the results of operations, changes in shareholders’ equity, and cash flows for the periods presented. These unaudited consolidated financial statements have been prepared according to the rules and regulations of the Securities and Exchange Commission (SEC) and, therefore, certain information and footnote disclosures normally included in financial statements prepared in accordance with U. S. generally accepted accounting principles (GAAP) have been omitted. The Notes to the Consolidated Financial Statements appearing in 1st Source Corporation’s Annual Report on Form 10-K (2009 Annual Report), which include descriptions of significant accounting policies, should be read in conjunction with these interim financial statements. The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U. S. generally accepted accounting principles for complete financial statements. Certain amounts in the prior period consolidated financial statements have been reclassified to conform with the current year presentation. Note 2.Recent Accounting Pronouncements Receivables:In July 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-20 “Receivables (Topic 310) – Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.”ASU 2010-20 requires extensive new disclosures about financing receivables, including credit risk exposures and the allowance for credit losses.For public entities, ASU 2010-20 disclosures of period-end balances are effective for interim or annual reporting periods ending on or after December 15, 2010.Disclosures related to activity that occurs during the reporting period are required for interim and annual reporting periods beginning on or after December 15, 2010.We are assessing the impact of ASU 2010-20 on our disclosures. Receivables:In April 2010, the FASB issued ASU No. 2010-18 “Receivables (Topic 310) – Effect of a Loan Modification When the Loan is Part of a Pool that is Accounted for as a Single Asset – a consensus of the FASB Emerging Issues Task Force.”ASU 2010-18 provides guidance on accounting for acquired loans that have evidence of credit deterioration upon acquisition. It allows acquired assets with common risk characteristics to be accounted for in the aggregate as a pool.ASU 2010-18 was effective for modifications of loans accounted for within pools under Subtopic 310-30 in the first interim or annual reporting period ending on or after July 15, 2010.ASU 2010-18 did not have an impact on our financial condition, results of operations, or disclosures. Financial Services – Insurance:In April 2010, the FASB issued ASU No. 2010-15 “Financial Services – Insurance (Topic 944) – How Investments Held through Separate Accounts Affect an Insurer’s Consolidation Analysis of Those Investments – a consensus of the FASB Emerging Issues Task Force.”ASU 2010-15 affects insurance entities that have separate accounts that meet the definition of a separate account in paragraph 944-80-25-2 when evaluating whether to consolidate an investment held through its separate account or through a combination of investments in its separate and general accounts.ASU 2010-15 is effective for fiscal years and interim periods within those fiscal years, beginning after December 15, 2010.We do not expect ASU 2010-15 to have an impact on our financial condition, results of operations, or disclosures. - 7 - Subsequent Events:In February 2010, the FASB issued ASU No. 2010-09 “Subsequent Events (Topic 855) – Amendments to Certain Recognition and Disclosure Requirements.”ASU 2010-09 amends the subsequent events disclosure guidance.The amendments include a definition of an SEC filer, requires an SEC filer or conduit bond obligor to evaluate subsequent events through the date the financial statements are issued, and removes the requirement for an SEC filer to disclose the date through which subsequent events have been evaluated.ASU 2010-09 was effective upon issuance for us.The impact of ASU 2010-09 on our disclosures is reflected in Note 12 - Subsequent Events. Fair Value Measurements and Disclosures:In January 2010, the FASB issued ASU No. 2010-06 “Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements.”ASU 2010-06 amends the fair value disclosure guidance.The amendments include new disclosures and changes to clarify existing disclosure requirements.ASU 2010-06 was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements of Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The impact of ASU 2010-06 on our disclosures is reflected in Note 10 - Fair Value Measurements. Consolidations:In December 2009, the FASB issued ASU No. 2009-17 (formerly Statement No. 167), “Consolidations (Topic 810) – Improvements to Financial Reporting for Enterprises involved with Variable Interest Entities”. ASU 2009-17 amends the consolidation guidance applicable to variable interest entities. The amendments to the consolidation guidance affect all entities, as well as qualifying special-purpose entities (QSPEs) that are currently excluded from previous consolidation guidance. ASU 2009-17 was effective as of the beginning of the first annual reporting period that begins after November 15, 2009. ASU 2009-17 did not have an impact on our financial condition, results of operations, or disclosures. Accounting for Transfers of Financial Assets:In December 2009, the FASB issued ASU No. 2009-16 (formerly Statement No. 166), “Transfers and Servicing (Topic 860) – Accounting for Transfers of Financial Assets”. ASU 2009-16 amends the derecognition accounting and disclosure guidance. ASU 2009-16 eliminates the exemption from consolidation for QSPEs and also requires a transferor to evaluate all existing QSPEs to determine whether they must be consolidated. ASU 2009-16 was effective as of the beginning of the first annual reporting period that begins after November 15, 2009. ASU 2009-16 did not have an impact on our financial condition, results of operations, or disclosures. - 8 - Note 3.Investment Securities Investment securities available-for-sale were as follows: Amortized Gross Gross (Dollars in thousands) Cost Unrealized Gains Unrealized Losses Fair Value September 30, 2010 U.S. Treasury and Federal agencies securities $ $ $ - $ U.S. States and political subdivisions securities ) Mortgage-backed securities - Federal agencies ) Corporate debt securities (6 ) Foreign government and other securities 37 (2 ) Total debt securities ) Marketable equity securities (3
